This case, on the original hearing, was reversed and remanded upon the proof by several witnesses of misconduct of the jury which is *Page 607 
fully set out in the opinion written by Judge Krueger and approved by the court. On motion for rehearing by State's counsel, the order reversing the case was set aside and an affirmance was ordered, all of which appears from the record on file. At the time of the original hearing, it was the view of the writer that there was such misconduct on the part of the jury as required a new trial by a different jury. The writer is still of the opinion that the misconduct of the jury was such as to render it imperative that the accused be awarded a new trial. That having been denied, the writer is constrained to enter his dissent to the affirmance of the judgment.